Case: 09-40410     Document: 00511030149          Page: 1    Date Filed: 02/18/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 18, 2010
                                     No. 09-40410
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OSCAR OROPEZA,

                                                   Defendant-Appellant

                      Consolidated with No. 09-40411

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

OSCAR ABRAHAM OROPEZA,

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:07-CR-658-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-40410     Document: 00511030149 Page: 2      Date Filed: 02/18/2010
                           No. 09-40410 c/w 09-40411

      Oscar Oropeza has appealed his convictions on two counts of participation
in drug conspiracies and the five-year term of supervised release imposed for his
money laundering conspiracy conviction. Oropeza argued that his convictions
for the two drug conspiracy counts violated the Double Jeopardy Clause.
However, Oropeza has withdrawn this argument and advised the court that we
need not review this issue. Thus, Oropeza has waived this argument. See
United States v. Olano, 507 U.S. 725, 733 (1993).
      Oropeza argues that the five-year term of supervised release imposed for
his conviction under Count Two of the Brownsville indictment exceeded the
three-year statutory maximum term authorized for his money laundering
conspiracy offense.    The Government concedes that the five-year term of
supervised release imposed was erroneous.
      Pursuant to 18 U.S.C. § 1956(h), “[a]ny person who conspires to commit
any offense defined in this section or section 1957 shall be subject to the same
penalties as those prescribed for the offense the commission of which was the
object of the conspiracy.” The underlying offense charged in Count Two of the
Brownsville indictment was money laundering, which carries a maximum
statutory penalty of 20 years of imprisonment and is thus a Class C felony.
§ 1956(a)(1); 18 U.S.C. § 3559(a)(3). Therefore, the permissible term of
supervised release for Count Two was not more than three years. 18 U.S.C.
3583(b)(2).
      The sentence with respect to the five-year term of supervised release
imposed on Count Two in the Brownsville indictment is vacated, and the case is
remanded to the district court for resentencing on the term of supervised release
imposed for the money laundering conspiracy count.         See United States v.
Gonzalez, 259 F.3d 355, 361 & n. 3 (5th Cir. 2001).
      SENTENCE VACATED IN PART AND REMANDED.




                                       2